Citation Nr: 0011672	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  99-02 332	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for posttruamatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.

2.  Entitlement to a total rating based on individual 
unemployability due to 
service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel




INTRODUCTION

The veteran served on active duty from August 1969 to August 
1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Togus, Maine, Department 
of Veterans Affairs (VA), Regional Office (RO), which denied 
entitlement to the benefits sought.

In November 1998, the veteran's claims folder was permanently 
transferred to the Montgomery, Alabama VARO as he now resides 
in that jurisdiction.

The veteran thereafter filed a timely notice of disagreement, 
and was issued a statement of the case by the Montgomery VARO 
in December 1998.  He filed a substantive appeal in January 
1999.


REMAND

The veteran's claims of entitlement to a disability rating in 
excess of 50 percent for PTSD and a total rating based on 
individual unemployability are well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991).  That is, he 
has presented claims which are plausible.  Generally, claims 
for increased evaluations are considered to be well grounded.  
A claim that a condition has become more severe is well 
grounded where the condition was previously 
service-connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).

VA has a duty to assist the veteran in the development of all 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999).  This includes the duty 
to obtain VA examinations which provide an adequate basis 
upon which to determine entitlement to the benefit sought, as 
well as the duty to obtain all relevant treatment records 
referred to by the veteran.  Littke v. Derwinski, 1 Vet. App. 
90 (1991).  

The veteran alleges that he has been unable to maintain any 
type of gainful employment since 1989, primarily on account 
of his PTSD.  He was last afforded a VA examination in June 
1998.  Moreover, the evidence of record reflects that the 
veteran was awarded Social Security disability benefits from 
January 1990.  There is no record of a Social Security 
decision presently associated with the claims file.  Records 
pertaining to the award of such benefits by the Social 
Security Administration (SSA) have not been associated with 
the record certified for appellate review.  Such records may 
be of significant probative value in determining whether the 
claims at issue may be granted.  

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claim, the 
case is REMANDED to the RO for the following development:

1.   An appropriate official at the RO 
should attempt to obtain, and associate 
with the claims folder copies of any 
Social Security Administration decision, 
awarding or denying the veteran 
disability benefits, including medical 
records relied upon in the 
determination(s), pursuant to the 
provisions of 38 U.S.C.A. § 5106 (West 
1991).  

2.  The RO should schedule the veteran 
for a VA psychiatric examination.  All 
indicated tests should be conducted.  
Therefore, the veteran's claims folder 
should be made available to and 
independently reviewed by the examiner 
prior to the examination.  The examiner 
is asked to initially differentiate 
between the veteran's impairment due to 
his service-connected PTSD, and that due 
to his other nonservice-connected mental 
disorders.  To this end, the examiner 
should identify diagnostically all 
symptoms and clinical findings which are 
manifestations of the service-connected 
PTSD, and render an opinion for the 
record as to the degree to which those 
specific symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner should 
assign a Global Assessment of Functioning 
Score consistent with the American 
Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS 
and explain what the assigned score 
represents.  In so doing, the examiner 
should render an opinion whether the 
service-connected PTSD, to the exclusion 
of age and the existence or degree of 
nonservice-connected disabilities, 
prevents employment.  A discussion of the 
salient facts and the medical principles 
involved will be of considerable 
assistance to the Board.

3.  After the above actions have been 
completed, the RO must then re-adjudicate 
the veteran's increased rating and total 
rating claims.  If either determination 
remains unfavorable to the veteran in any 
way, he and his representative should be 
furnished a supplemental statement of the 
case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  Thereafter, the 
veteran and his representative should be 
afforded the opportunity to respond 
thereto.

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
cooperate by reporting for examinations may result in the 
denial of his claim.  38 C.F.R. § 3.655 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



